DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/15/2021 has been entered. Applicant has amended claims 1, 2, 4-7, 9-13, 15, and 24. Claim 25 has been added. Applicant has cancelled claim 8. Claims 1-7, 9, and 25 are currently pending in the instant application. Claims 10-24 are currently withdrawn Applicant’s amendments have overcome each claim objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 09/15/2021. 
Response to Arguments
Applicant’s arguments, see pages 10-20, filed 12/15/2021, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 102(a)(1) and claims 4, 5, 6, 7, and 9 under 25 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendments to claim 1.
	Regarding the molded member of claim 1…
	Applicant argues that previously applied reference Ouyang is silent in regards to locating the mount for the camera within the shaft because the distal tip that comprises the camera module and LED does not fit within the shaft.
	The examiner notes that Ouyang (US2012/0289858) does have a molded member having an outer diameter to locate the molded member within the distal end of the endoscope shaft. Paragraph [0134] states that “about 5 mm or more of the tip 120 is inserted into the shaft 122”. In 
	Regarding claim 2…
	The examiner notes that Ouyang discloses a camera sensor (2510), lens (2512), and lens aperture (2516), and teaches all of the limitations of claim 2 (see current 103 rejection below for more detail).
	Regarding the LED aperture of claim 3…
	The examiner notes that Ouyang teaches of a light emitting diode (630 and 632) see in Fig. 6, and an LED aperture (2520) seen in Fig. 25 (see current 103 rejection below for more detail).
	Regarding the circuit boards of claims 4 & 5…
	The examiner notes that Haggerty discloses a camera sensor & light source printed circuit board (430h) which is an extension of a base printed circuit board located in a handle, as explained in [0298] “an extension 430 h of a printed circuit board in the endoscope handle is shown extending to the camera assembly 350”.
	Regarding the aperture of claim 6…
	The examiner notes that Levy (US2021/0298566) teaches of the aperture recited in claim 7 as the U opening 377.
	Regarding the lateral aperture of claim 7…
	The examiner notes that Wang (2015/0272666) teaches of an endoscopic device including at least one of the plurality of channels communicate with one or more lateral apertures through the wall of the endoscope shaft. Wang discloses this in paragraph [0081], “The lateral apertures 31 as shown in FIG. 3 are in fluid communication with the inner lumen 25)”.
	Regarding the trocar of claim 9…
	The examiner notes that Irion (US2017/0332893) teaches of an endoscopic device wherein the endoscope shaft (10) and optical housing are configured for insertion into a trocar, as explained in paragraph [0022] (“insert the distal shaft portion of the endoscope through the trocar tube”). Also, the trocar of Irion has a distal opening (82) to permit light to reach the camera sensor and light to be emitted by the light source (see more details in current 103 rejection below.
Election/Restrictions
Applicant asserts that the election should read on claims 1-13, 15-17, and 24.
Claim 10 recites inter alia “a rotation sensor configured to measure a rotational angle of the camera about the rotation axis from a starting angular orientation of a displayed image from the camera” and “a processor configured to process image data from the camera to maintain the starting angular orientation of the displayed image”. This is directed towards Species B as set forth in paragraphs [00379-00380] of the published specification. Therefore claims 10 and all dependent claims thereof are withdrawn from consideration.
Claim 13 recites inter alia “a magnetic position sensor” and “the proximal housing including one or more magnets”. This is directed towards Species C as set forth in paragraph [00175] of the published specification. Therefore claim 13 is withdrawn from consideration.
Claim 15 recites inter alia “a processor configured to filter rotation data from the rotation sensor to smooth a rotation of a displayed image” and “a filter is configured to provide greater smoothing”. This is directed towards Species D as set forth in paragraph [00380-00403] of the 
Claim 24 recites “the endoscope assembly is configured for simultaneous irrigation and suction using the trocar space for irrigation and the shaft conduit for suction, or using the trocar space for suction and the shaft conduit for irrigation”. This is directed towards Species E as set forth in paragraph [00119] of the published specification. Therefore claim 24 is withdrawn from consideration.
Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25 recites “…a light emitting diode positioned next to the lens. The light emitting diode mounted on a second printed circuit board”. The examiner believes “…a light emitting diode positioned next to the lens wherein the light emitting diode is mounted on a second printed circuit board” may be the correct words to use here.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim recites the limitation "base printed circuit board" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0289858 to Ouyang et al. (hereinafter “Ouyang”).
Regarding claim 1, Ouyang discloses in Fig. 6 an optical housing for a distal end of an endoscope shaft (Fig. 6- distal tip 120) comprising: 
	a molded member (Fig. 6- tip housing 600; [0120] - Distal tip 120 includes a tip housing 600 that is made from acrylic) configured to partially enclose a camera sensor (Fig. 6- camera 640; [0036]- the electronic imaging module includes a solid-state CMOS sensor) and a light source (Fig. 6- LEDs 630 and 632), and to secure the camera sensor and light source within a distal end of a cylindrical sheath comprising the endoscope shaft (Fig. 24;[0134]- According to some embodiments, about 5 mm or more of the tip 120 is inserted into the shaft 122); 
(Fig. 25; [0134]- According to some embodiments, about 5 mm or more of the tip 120 is inserted into the shaft 122); wherein 
	the molded member comprises a plurality of open channels on an external surface of the molded member (Fig. 6 -  fluid ports 620 and 622) that together with the internal surface of endoscope shaft define one or more liquid flowpaths between a fluid channel in the endoscope shaft and one or more exit ports near the distal end of the endoscope shaft (Fig. 8A-8E; see [0124]- The tip body or housing 600 includes two in-flow (out of the device and into the patient) channels 810 and 812 that are fluidly connected to the two in-flow front-facing ports, and a central channel 820 that is fluidly connected to the sampling port 610),
	and although the embodiment of Fig. 6 of Ouyang does not expressly teach a molded member configured to fix angular position of the camera sensor and light source with respect to a longitudinal axis of a distal end of the endoscope shaft, the embodiment of Fig. 17A of Ouyang does teach a molded member (Fig. 17A - housing 600) configured to fix angular position of the camera sensor and light source with respect to a longitudinal axis of a distal end of the endoscope shaft ([0129]- it can be seen that camera 1710 is tilted up at an angle of, e.g., 12 degrees from the longitudinal axis of the tip body).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molded member of the embodiment of Fig. 6 of Ouyang to be configured to fix angular position of the camera sensor and light source with respect to a longitudinal axis of a distal end of the endoscope shaft, as taught by the embodiment ([0129] of Ouyang).
The modified device of the embodiment of Fig. 6 of Ouyang in view of the embodiment of Fig. 17 of Ouyang will hereinafter be referred to as modified Ouyang.
Regarding claim 2, modified Ouyang teaches the optical housing of claim 1, and Ouyang further discloses wherein the camera sensor comprises a lens adjacent to the camera sensor (Fig. 25 - CMOS sensor module 2510 & lens 2512), and the optical housing includes a lens aperture through which the lens can receive light at the distal end of the endoscope shaft (Fig. 25-shield 2516).
Regarding claim 3, modified Ouyang teaches the optical housing of claim 2, and Ouyang further discloses wherein the light source comprises a light emitting diode positioned next to the lens (Fig. 6- LEDs 630 and 632), wherein the optical housing includes a LED aperture through which the LED projects light to an area outside the distal end of the endoscope shaft (Fig. 25- holder 2520; [0135] - The holder 2520 retains the… LEDs).
Claims 4 and 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0289858 to Ouyang et al. (hereinafter “Ouyang”) and in further view of U.S. Publication No. 2017/0078583 to Haggerty et al. (hereinafter “Haggerty”).
Regarding claim 4, 
However, Haggerty teaches of an endoscopic device wherein the camera sensor is mounted on a camera sensor printed circuit board (see [0298]; Fig. 66- camera assembly 350 & extension 430 h), the camera sensor printed circuit board enclosed in the optical housing (Fig. 71- camera assembly housing 330), wherein the camera sensor printed circuit board is an extension of base printed circuit board located in a handle (Fig. 66-67; see[0298]- an extension 430 h of a printed circuit board in the endoscope handle is shown extending to the camera assembly 350; [0306]- the printed circuit board 430 a may include a main portion 430 L from which a shaft portion 430 H extends), the handle mounted to a proximal end of the insertion shaft ([0306]- The main portion 430 l of the printed circuit board 430 a may be housed in the handle 12 (see, e.g. FIG. 3A or 3B)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical housing of modified Ouyang to include the camera sensor is mounted on a camera sensor printed circuit board, the camera sensor printed circuit board enclosed in the optical housing, wherein the camera sensor printed circuit board is an extension of base printed circuit board located in a handle, the handle mounted to a proximal end of the insertion shaft, as taught by Haggerty. It would have been advantageous to make the combination to provide power and data communication pathways to various components within the insertion section ([0307] of Haggerty).
Regarding claim 5, 
However, Haggerty teaches of an endoscopic device wherein the light source is mounted on a light source printed circuit board (Fig. 67 and 71- LED light sources 750), the light source printed circuit board enclosed in the optical housing (Fig. 71- camera assembly housing 330), wherein the light source printed circuit board extends to the base printed circuit board located in a handle [0306]- the printed circuit board 430 a may include a main portion 430 L from which a shaft portion 430 H extends), the handle mounted to a proximal end of the insertion shaft ([0306]- The main portion 430 l of the printed circuit board 430 a may be housed in the handle 12 (see, e.g. FIG. 3A or 3B)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical housing of modified Ouyang to include the light source mounted on a light source printed circuit board, the light source printed circuit board enclosed in the optical housing, wherein the light source printed circuit board extends to the base printed circuit board located in a handle, the handle mounted to a proximal end of the insertion shaft, as taught by Haggerty. It would have been advantageous to make the combination to provide power and data communication pathways to various components within the insertion section ([0307] of Haggerty).
Regarding claim 25, modified Ouyang, as modified by Haggerty, teaches the optical housing of claim 4, and Ouyang further discloses the light source comprises a light emitting diode positioned next to the lens (Fig. 6- LEDs 630 and 632). The light emitting diode mounted on a second printed circuit board that extends to the base printed circuit board in the handle,
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0289858 to Ouyang et al. (hereinafter “Ouyang”) and in further view of U.S. Publication No. 2021/0298566 to Levy et al. (hereinafter “Levy”).
Regarding claim 6, modified Ouyang teaches the optical housing of claim 2, but Ouyang does not expressly teach wherein the light source comprises a light emitting diode mounted on a light source printed circuit board, and wherein the light source printed circuit board includes an aperture through which a lens adjacent to the camera sensor protrudes.
However, Levy teaches of an analogous endoscopic device wherein the light source comprises a light emitting diode (Fig. 4- first side illumination modules 383 and 385) mounted on a light source printed circuit board (Fig. 4- illuminator electronic circuit board 376), and wherein the light source printed circuit board includes an aperture through which a lens adjacent to the camera sensor protrudes (Fig. 4- “U” opening 377; see [0082]- The first side illuminator electronic circuit board 376 has a “U” opening 377 shaped to accommodate the first side lens assembly 381).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source of modified Ouyang by utilizing a light emitting diode mounted on a light source printed circuit board and an aperture, as seen above in the teachings of Levy. It would have been advantageous to make the combination to accommodate the lens assembly ([0082] of Levy).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0289858 to Ouyang et al. (hereinafter “Ouyang”) and in further view of U.S. Publication No. 2015/0272666 A1 to Wang.
Regarding claim 7, modified Ouyang teaches discloses the optical housing of claim 1, and Ouyang further discloses wherein the sheath terminates at a location proximal to a termination of the optical housing (Fig. 24 – shaft 122), and although Ouyang discloses at least one of the plurality of channels on the external surface of the molded member (Fig. 8A-fluid channel 810), Ouyang does not expressly teach wherein at least one of the plurality of channels on the external surface of the molded member communicate with one or more lateral apertures through the wall of the endoscope shaft.
However, Wang teaches of an analogous endoscopic device wherein at least one of the plurality of channels on the external surface of the molded member communicate with one or more lateral apertures through the wall of the endoscope shaft (Fig. 3; see [0081]- The lateral apertures 31 as shown in FIG. 3 are in fluid communication with the inner lumen 25).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include one or more lateral apertures, as taught by Wang. It would have been advantageous to make the combination so that the fluid is delivered homogeneously to the treatment window ([0081] of Wang).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0289858 to Ouyang et al. (hereinafter “Ouyang”) and in further view of U.S. Publication No. 2017/0332893 to Irion and U.S. Publication No. 2015/0272666 A1 to Wang.
Regarding claim 9, modified Ouyang, as modified by Wang, teaches the optical housing of claim 7, but Ouyang does not expressly teach wherein the endoscope shaft and optical housing are configured for insertion into a trocar, the trocar having a distal opening to permit light to reach the camera sensor and light to be emitted by the light source, and wherein the trocar includes at least one trocar aperture that aligns with at least one of the lateral apertures of the endoscope shaft.
However, Irion teaches of an analogous endoscopic device wherein the endoscope shaft (Fig. 4- endoscope 10) and optical housing ([0124]- A camera or a combination of an objective and an image sensor can be arranged in the distal shaft portion 20) are configured for insertion into a trocar ([0022]- insert the distal shaft portion of the endoscope through the trocar tube), the trocar having a distal opening to permit light to reach the camera sensor and light to be emitted by the light source (Fig. 3- distal end 82).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Irion that teach wherein the endoscope shaft and optical housing are configured for insertion into a trocar, the trocar having a distal opening to permit light to reach the camera sensor and light to be emitted by the light source into the teachings of modified Ouyang that teach an endoscope shaft and optical housing. It would have been advantageous to make the combination to make it easier for an instrument to be guided past the endoscope shaft arranged in a lumen of a trocar tube ([0030] of Irion).
Furthermore, Wang teaches of an analogous endoscopic device wherein the endoscope includes at least one aperture that aligns with at least one of the lateral apertures of the endoscope shaft (Fig. 3; see [0081]- The lateral apertures 31 as shown in FIG. 3 are in fluid communication with the inner lumen 25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trocar of modified Ouyang, as modified by Irion, to include at least one trocar aperture that aligns with at least one of the lateral apertures of the endoscope shaft. It would have been advantageous to make the combination so that the fluid is delivered homogeneously to the treatment window ([0081] of Wang).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.A.S./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795